If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 8, 2019
                Plaintiff-Appellee,

v                                                                   No. 343431
                                                                    Wayne Circuit Court
AARON DEVON ROBERTS,                                                LC No. 17-009964-01-FH

                Defendant-Appellant.


Before: LETICA, P.J., and M. J. KELLY and BOONSTRA, JJ.

PER CURIAM.

         Aaron Devon Roberts appeals as of right his jury trial conviction of possession of
marijuana, MCL 333.7403(2)(d).1 Roberts was sentenced to six months of probation. As part of
his sentence, Roberts was also ordered to pay $1,300 in court costs. The trial court explained
that $1,300 was “the amount that the Court has determined is the average cost of a case coming
through this courthouse.”2 On appeal, Roberts challenges the constitutionality of court costs
assessed pursuant to MCL 769.1k(1)(b)(iii), arguing that the assessed costs violate the Distinct
Statement Clause, Const 1963, art 4, § 32, and separation-of-powers provision, Const 1963, art 3,
§ 2, of the Michigan Constitution. We affirm.

        A defendant must object “at a time when the trial court has an opportunity to correct the
error” in order to preserve an issue for appeal. People v Pipes, 475 Mich. 267, 277; 715 NW2d
290 (2006) (quotation marks and citation omitted). Roberts did not object to the constitutionality
of the court costs assessed pursuant to MCL 769.1k(1)(b)(iii). Thus, this issue is unpreserved for
appeal. Id. An unpreserved, constitutional claim is reviewed for “plain error affecting
substantial rights.” Id. at 274.



1
    Roberts was acquitted of carrying a concealed weapon, MCL 750.227.
2
 In lieu of paying the assessed court costs and attorney fees, the trial court also indicated that
Roberts could do 80 hours of community service.



                                                -1-
        Roberts raises the precise issues addressed in People v Cameron, 319 Mich. App. 215,
236; 900 NW2d 658 (2017), wherein this Court, in affirming the imposition of court costs
against the defendant, held:

       MCL 769.1k(1)(b)(iii) is a revenue-generating measure, and the courts forcibly
       impose the assessment against unwilling individuals. Therefore, it is a tax rather
       than a governmental fee. Although the statute does not expressly state that it
       imposes a tax, the statute is neither obscure nor deceitful, and therefore, it does
       not run afoul of the Distinct Statement Clause of Michigan’s Constitution.
       Finally, because a trial court must establish a factual basis for its assessment of
       costs to ensure that the costs imposed are reasonably related to those incurred by
       the court in cases of the same nature, the legislative delegation to the trial court to
       impose and collect the tax contains sufficient guidance and parameters so that it
       does not run afoul of the separation-of-powers provision of Const 1963, art 3 § 2.

Roberts’s claim of error cannot succeed because this Court is bound by its earlier resolution of
these same issues in Cameron. MCR 7.215(J)(1) (“A panel of the Court of Appeals must follow
the rule of law established by a prior published decision of the Court of Appeals issued on or
after November 1, 1990, that has not been reversed or modified by the Supreme Court[.]”).

       Affirmed.



                                                              /s/ Anica Letica
                                                              /s/ Michael J. Kelly
                                                              /s/ Mark T. Boonstra




                                                -2-